IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                       )
                                           )   No. 78915-5-I
                     Respondent,
                                           )   DIVISION ONE
               v.

JAMES MICHAEL JACKSON,                     )   UNPUBLISHED OPINION
                                           )
                 Appellant.
__________________________________)            FILED: March 9, 2020

       SMITH, J. —James Jackson appeals his conviction for attempting to elude

a pursuing police vehicle. He contends that the evidence was insufficient to

prove that he knew the vehicle in question was a police vehicle. We disagree

and affirm.

                                       FACTS

       In July 2018, the State charged Jackson by amended information with one

count of attempting to elude a pursuing police vehicle. At Jackson’s trial, Officer

Anatoliy Kravchun of the Everett Police Department testified that on the

afternoon of June 13, 2017, he was driving his patrol car, a gray, unmarked Ford

Crown Victoria. His brother, Oleg Kravchun, also an Everett police officer, was in

the front passenger seat. Both officers were wearing their uniforms, which

Officer Anatoliy1 testified have yellow city of Everett police patches on the



       1   Because the officers share a common last name, we refer to them by
their first names for clarity.
 No. 78915-5-112

shoulders and vests with “Police” written on the back and front. Officer Anatoliy

testified that he and Officer Oleg were driving along West Casino Road and then

pulled into the parking lot of an AM/PM store. As they pulled in, they stopped for

a man, later identified as Jackson, so that he could walk in front of the patrol car.

Officer Oleg later testified that Jackson glanced at him as he walked in front of

the car.

       Officer Oleg testified that after Jackson passed in front of the patrol car,

Officer Anatoliy continued driving and backed the car into a driveway near the

AM/PM building. Officer Oleg then saw Jackson begin pumping gas into a Ford

Expedition. Officer Oleg testified that the distance between them was about 40

feet and that he was watching Jackson through the passenger side window, i.e.,

that Jackson was relatively perpendicular to the patrol car. Officer Oleg testified

that Jackson was looking at the unmarked patrol car and watching Officer Oleg.

       Meanwhile, Officer Oleg ran the license plate of the Expedition and

discovered that it had been reported stolen. He and Officer Anatoliy then

discussed how to contact Jackson in a way that would keep him from fleeing.

Officer Anatoliy testified that because Jackson had finished pumping gas and

had gotten into the Expedition, the officers’ strategy was to try to box the

Expedition in at the gas pump. He testified that he drove toward the Expedition,

activated the lights in the front and the back windows of his patrol car, and pulled

toward the front of the Expedition. Officer Oleg also testified that the lights on the

patrol car were activated, and he testified that he could see them blinking. As

Officer Anatoliy pulled toward the Expedition at the gas pump, he could see


                                          2
No. 78915-5-1/3

Jackson in the driver’s seat and a woman in the front passenger seat. He began

to stop when his bumper was a few inches away from the Expedition.

          Officer Anatoliy testified that at that point, Jackson was looking directly at

him, and he saw Jackson reach for the Expedition’s shifter and move it down

slightly. The Expedition then began to back up. Officer Anatoliy testified that he

then drove forward, but the Expedition backed up faster than Officer Anatoliy

moved forward, thus creating some distance between the two cars. The

Expedition eventually stopped. Officer Anatoliy testified that he then saw

Jackson’s hand on the shifter again and saw it go down “a couple more clicks.”

He testified that the Expedition then accelerated quickly forward and hit the patrol

car, pushing it backward.

       Officer Anatolly testified that Jackson then drove the Expedition past the

patrol car, out onto Casino Road. A pursuit followed, but Officer Anatoliy

terminated it after approximately three to five miles. He did not have subsequent

contact with Jackson that day but arrested him the following month after noticing

him walking along a street in Everett.

       The jury found Jackson guilty of attempting to elude a pursuing police

vehicle.2 Jackson appeals.

                                       ANALYSIS

       Jackson contends that his conviction must be reversed because the

evidence was insufficient to support a finding that he knew that Officer Anatoliy’s


      2 The jury also found Jackson guilty of one count of third degree assault
and acquitted Jackson of one count of possession of a stolen vehicle. Those
additional charges are not at issue in this appeal.
                                             3
No. 78915-5-1/4

unmarked patrol car was a police vehicle. We disagree.

           To satisfy the Fourteenth Amendment’s due process guarantee, the State

“bears the burden of proving every element of every crime beyond a reasonable

doubt.” U.S. CONST. amend. XIV; State v. Chacon, 192 Wash. 2d 545, 549, 431
P.3d 477 (2018). When a defendant challenges the sufficiency of the evidence

presented to meet this burden, “he or she admits the truth of all of the State’s

evidence.” State v. Cardenas-Flores, 189 Wash. 2d 243, 265, 401 P.3d 19 (2017).

“In such cases, appellate courts view the evidence in the light most favorable to

the State, drawing reasonable inferences in the State’s favor.” Cardenas-Flores,
189 Wash. 2d at 265-66. “Evidence is sufficient to support a guilty verdict if any

rational trier of fact, viewing the evidence in the light most favorable to the State,

could find the elements of the charged crime beyond a reasonable doubt.”

Cardenas-Flores, 189 Wash. 2d at 265.

       To satisfy its burden to prove that Jackson was guilty of attempting to

elude a pursuing police vehicle, the State was required to prove, as relevant

here, that Jackson knew Officer Anatoliy’s vehicle was a police vehicle. See

State v. Flora, 160 Wash. App. 549, 555, 249 P.3d 188 (2011) (“[T]here can be no

attempt to elude unless there is the prerequisite knowledge that there is a

pursuing police vehicle.”). Here, the evidence was sufficient to support such a

finding.

       Specifically, the incident occurred during daylight hours, and both officers

testified that they were in uniform. Officer Oleg testified further that Jackson

glanced at the patrol car when he walked in front of it, and that he also watched


                                          4
No. 78915-5-1/5

the officers as he pumped gas into the Expedition. Additionally, Officer Anatoliy

testified that he activated the lights in the front and back windows of his patrol car

as he approached Jackson, and Officer Oleg testified that he could see the lights

blinking. Finally, Officer Anatoliy testified that he pulled up so that his bumper

wasonly a few inches from the Expedition and that Jackson was looking directly

at him.

          From this evidence, a jury could reasonably infer that Jackson saw the

officers’ uniforms, that Jackson thus recognized the occupants of the patrol car

as police officers, and that the patrol car’s lights were activated as it approached

Jackson at the gas pump. Accordingly, a jury could also reasonably infer that

Jackson knew that the vehicle approaching him at the gas pump was a police

vehicle despite its being unmarked. See State v. Perebeynos, 121 Wash. App.
189, 196, 87 P.3d 1216 (2004) (jury may infer a person’s knowledge if that

person has information that would lead a reasonable person in the same

situation to believe that a fact exists), review ciranted and case dismissed, 153
Wash. 2d 1002 (2005). And because Jackson argues only that the evidence was

insufficient to prove his knowledge, his sufficiency challenge fails.

       Jackson points out that Officer Anatoliy’s patrol car was an unmarked car

without a light bar on the roof, and that Officer Anatoliy did not use his siren when

he attempted to box Jackson in. Jackson also asserts that Officer Anatoliy

“admitted he did not know whether the lights were operating”3 and that “[alt least



        ~ In his brief, Jackson attributed this testimony to Officer Oleg, but the
cited testimony was from Officer Anatoliy.
                                           5
 No. 78915-5-1/6

one of the independent witnesses testified he could not remember hearing a

siren or seeing lights.”

        But as discussed, the evidence and reasonable inferences therefrom were

sufficient for a jury to find that Jackson knew Officer Anatoliy’s vehicle was a

police vehicle, regardless of whether there was a light bar on the roof or whether

Officer Anatoliy used his siren. Additionally, Jackson mischaracterizes both

Officer Anatoliy’s and the witness’s testimony. Specifically, Officer Anatoliy

testified, in the context of describing the damage to his patrol car, that he did not

know whether the white lights on the front driver’s side corner had been working

at the time of the incident. This testimony does not negate a reasonable

inference, based on Officer Oleg’s testimony that he could see the lights in the

window of the patrol car blinking, that those lights were working. And the witness

to whom Jackson refers did not testify that he could not remember seeing lights;

rather, he testified that he could not remember whether he saw any flashing

lights. This testimony does not negate the reasonable inference, based on the

officers’ testimony, that the lights on Officer Anatolly’s vehicle were activated as

they approached Jackson at the gas station.

      We affirm.




WE CONCUR:
                                                   ~L9/.